Cite as 2014 Ark. App. 612

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-191


SHAREEF PALMER BROWN                               Opinion Delivered   November 5, 2014
                   APPELLANT
                                                   APPEAL FROM THE CRAWFORD
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 17CR-10-4461]

STATE OF ARKANSAS                                  HONORABLE GARY COTTRELL,
                                  APPELLEE         JUDGE

                                                   AFFIRMED



                                RITA W. GRUBER, Judge

       Appellant pleaded guilty in October 2010 to felony non-support of a minor child in

violation of Ark. Code Ann. § 5-26-401 (Repl. 2006). He was given 54 days’ imprisonment,

with credit for 54 days served, followed by suspended imposition of sentence for a period of

three years. In December 2012, the State filed a petition to revoke appellant’s suspension,

alleging that he had failed to comply with the terms and conditions thereof by again failing

to pay child support. The trial court revoked appellant’s suspended sentence, finding that

appellant wilfully failed to pay child support and that he committed the new offense of failing

to appear. On appeal, appellant argues that the trial court erred in finding that his failure to

pay was willful and in failing to find that his failure to appear was excusable. We find no error

and affirm appellant’s convictions.

       A trial court may revoke a defendant’s suspension at any time prior to the expiration

of the period of suspension if it finds by a preponderance of the evidence that the defendant
                                  Cite as 2014 Ark. App. 612

has inexcusably failed to comply with a condition of his suspension. Ark. Code Ann. § 16-

93-308(d) (Supp. 2013). This court will not reverse the trial court’s decision to revoke unless

it is clearly against the preponderance of the evidence. Owens v. State, 2009 Ark. App. 876,

at 6, 372 S.W.3d 415, 419. Because the determination of a preponderance of the evidence

turns on questions of credibility and the weight to be given testimony, we defer to the trial

judge’s superior position. Richardson v. State, 85 Ark. App. 347, 350, 157 S.W.3d 536, 538

(2004). The State need only show that the appellant committed one violation in order to

sustain a revocation. Id.

       Appellant does not challenge the sufficiency of the evidence to prove that he failed

to pay child support; rather, he argues that the evidence is insufficient to show that his failure

to pay was willful. Where the alleged violation is a failure to make payments as ordered, the

State has the burden of proving by a preponderance of the evidence that the failure to pay

was inexcusable. Owens, 2009 Ark. App. 876, at 7, 372 S.W.3d at 419. Once the State has

introduced evidence of nonpayment, the burden shifts to the defendant to offer some

reasonable excuse for his failure to pay. Id. Although a probationer cannot be imprisoned

solely on the basis of failure to pay restitution, his failure to seek employment or make bona

fide efforts to borrow money to pay restitution may support a finding that his failure to pay

was a willful act warranting imprisonment. Jordan v. State, 327 Ark. 117, 122, 939 S.W.2d
255, 257 (1997); Gossett v. State, 87 Ark. App. 317, 319, 191 S.W.3d 548, 549–50 (2004).

       The record reflects that appellant was, at the time of the hearing, a thirty-year-old

man with a GED. He testified that he had been unemployed for fourteen months and that


                                                2
                                  Cite as 2014 Ark. App. 612

he had not sought employment during that time. He claimed that did not look for work

because he had injured his back at home and had no insurance to seek medical treatment. He

testified that he lived with his mother, who drew disability and paid for the rent, utilities, and

food. He said that he helped take care of his mother, made sure she got to her doctor’s

appointments, and helped around the house. He testified that he intended to apply for social

security disability but that he had not done so and that he had not been diagnosed with a

disability. He presented no corroboration—in the form of testimony, medical records,

applications, or other documentation—to support his own testimony that he was injured,

disabled, and unable to seek employment. The trial court had the opportunity to observe

appellant at the hearing and determine credibility. On this record, we cannot say that the trial

court’s finding that appellant’s failure to pay was willful is clearly against the preponderance

of the evidence.

       Having affirmed the trial court’s revocation of appellant's suspended sentence based

on his failure to pay child support, we need not address his argument concerning the trial

court’s finding that he committed the new offense of failure to appear. The State had to

prove only one violation to establish that appellant violated the conditions of his suspended

sentence. Jefferson v. State, 2012 Ark. App. 497, at 4.

       Affirmed.

       WALMSLEY and HARRISON, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.


                                                3